Dear Captain Boudreaux:
You have requested the opinion of this office concerning the release of emergency medical reports when confronted with a public records request by a law enforcement agency.
It is unnecessary in this instance for us to address the issue of the confidentiality of medical reports. In this regard, we attach a copy of Attorney General Opinion 89-71.
We advise you that these particular medical records should be released to the law enforcement agency which is conducting a criminal investigation into an accident involving the medical reports pursuant to LSA-R.S. 44:3(D), providing:
      D. Nothing in this Section shall be construed to prevent any and all prosecutive, investigative, and law enforcement agencies and communications districts from having among themselves a free flow if information for the purpose of achieving coordinated and effective criminal justice.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: November 17, 1997
Kerry L. Kilpatrick Assistant Attorney General